Citation Nr: 1452537	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a an effective date earlier than October 19, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to a disability rating higher than 20 percent for hepatitis C beginning on January 28, 2009, and higher than 10 percent prior to January 28, 2009.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO is the Agency of Original Jurisdiction (AOJ).  In the June 2009 rating decision, the AOJ increased the rating for hepatitis C from 10 percent to 20 percent.  In the March 2010 rating decision, the AOJ awarded TDIU and assigned an effective date of October 19, 2009.  

In July 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is of record.  Although the Veteran requested a formal hearing before a Decision Review Officer at the AOJ, he instead attended an informal hearing.  That hearing is summarized in a January 2011 Report of Contact.  

The issue of a higher rating for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran became unable to secure and follow a substantially gainful occupation due to service-connected disability in November 2006.

2.  The issue of entitlement to TDIU was first raised during the pendency of a January 28, 2009, claim of entitlement for an increased rating for hepatitis C.  


CONCLUSION OF LAW

The criteria for an effective date of January 28, 2009, but no earlier have been met for the award of TDIU.  38 U.S.C.A. §§ 5107, 5110(a), (b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2009.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

VA did not provide an examination with regard to whether the Veteran was unemployable due to service connected disabilities.  No examination was necessary because there was sufficient medical evidence of record to grant TDIU.  No examination is necessary with regard to the effective date issue.  This is because this case turns on the date VA received a claim of entitlement to TDIU and when the evidence shows that the Veteran was first unable to secure and follow a substantially gainful occupation due to service connected disabilities.  The evidence shows that the claim that was pending for an increased rating for hepatitis C was received on January 29, 2009, and it was clear as of November 2006 that the Veteran could not secure and follow a substantially gainful occupation.  An examination could not substantiate effective date earlier than January 29, 2009, in this case.  As such VA has no duty to provide an examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


TDIU - Earlier Effective Date

Total disability compensation ratings may be assigned under the provisions of § 3.340. 38 C.F.R. § 3.341 (2014).  Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014). 

Such total ratings, referred to as TDIU, may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  38 C.F.R. § 4.16 (2014).

In the March 2010 rating decision, the AOJ awarded TDIU effective October 19, 2009, the date it determined that the Veteran had filed his claim for TDIU.  The Veteran contends that the effective date of the grant of TDIU should be in 2005.  Ultimately, the Board concludes that the proper date of claim is January 28, 2009, and that the award of TDIU must be effective that date.  For the reasons explained in this section, the Board concludes that the criteria for an effective date earlier than January 28, 2009, have not been met.  

"Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2014).  

In this case, the claim for TDIU is a claim for an increased rating and the effective date provisions for increases apply.  See Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007) (holding that a TDIU claim based on a condition that has already been service connected is an increased-rating claim); Hurd v. West, 13 Vet.App. 449, 451-52 (2000) (applying law governing increased-rating claims to the award of TDIU).

A specific statutory provision for claims for increase provides that, "[t]he effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002 & Supp. 2014).  The implementing regulation provides that that the date of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2)

In arguing for an earlier effective date for the grant of TDIU, the Veteran's representative points to Rice v Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability).  In doing so she necessarily relies on the Veteran's claim of entitlement to service connection for hepatitis C received in 2005.  

She also contends that because VA sent the Veteran a VA Form 21-8940, "Veteran's Application for Increased Compensation Based Upon Unemployability" in 2006, VA had already found that the record raised a claim for TDIU.  

These arguments are not persuasive.  The first argument ignores that the claim that gave rise to this appeal and relies on a claim that had been finally adjudicated prior to when the Veteran filed the claim that led to this appeal.  The second argument mischaracterizes the AOJ's intent on providing the Veteran with the VA Form 8940.  

VA initially denied service connection for hepatitis C and PTSD in a June 2003 rating decision.  The Veteran initiated an appeal of that decision to the Board but failed to timely perfect his appeal.  No new and material evidence was received within one year of the June 2003 decision.  The AOJ closed the appeal.  38 U.S.C.A. § 7105(d) (3) (West 2002).  In October 2006, the AOJ issued a Statement of the Case (SOC) as to the timeliness of perfecting the appeal.  The Veteran did not perfect his appeal on the timeliness issue.  The AOJ closed that appeal.  Id.  The June 2003 rating decision became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  Therefore, the claim that led to the June 2003 decision cannot be a basis for determining the proper effective date for the grant of TDIU.  

The AOJ granted service connection for hepatitis C, PTSD, and cataracts in a May 2006 rating decision and denied service connection for coronary artery disease.  These determinations were in response to a claim received no earlier than June 2005.  In the May 30, 2006 letter notifying the Veteran of those determinations, the AOJ stated as follows:

You may be eligible to service connected disability benefits at the 100% rate if you are too disabled to work because of your service connected disabilities.  If you believe that you qualify, pleas complete and return the enclosed VA Form 21-8940, "Veteran Application For Increased Compensation Based on Unemployability."  

Even a liberal reading of the evidence of record as of May 30, 2006, did not raise a question as to whether the Veteran was entitled to TDIU.  There is no indication in the record that he was unable to work because of service-connected disability or disabilities.  Attached to a VA Form 9, received in April 2006 at the AOJ, was a statement in which the Veteran explained why he thought service connection was warranted for hepatitis C and PTSD.  He included in his explanation "I find myself reflecting on the occurrences in Viet Nam.  The nightmares and daily reflections impair my ability to work."  This is not a statement that the Veteran could not work due to PTSD or Hepatitis C; simply that his ability to work was impaired.  It does not raise the question of whether a TDIU is warranted.  

It is clear from the May 30, 2006 letter that the AOJ was merely informing the Veteran of the availability of TDIU should his service-connected disability or disabilities render him unemployable.  There is no indication in that letter that the AOJ was under the impression that the Veteran was unemployable.  

The Veteran did not file a timely notice of disagreement with the May 2006 rating decision.  Nor was there any new and material evidence received by VA within one year after May 30, 2006.  The May 2006 decision thus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  There thus can be no TDIU claim in the context of the claim filed in June 2005 and adjudicated in May 2006.  

A VA Form 119 report of contact documents that a telephone conversation took place between the Veteran and a VA employee on January 28, 2009.  The AOJ accepted this report of contact as a claim of entitlement to increased ratings for PTSD and hepatitis. C.  It denied the claims in a June 2009 rating decision, and again in a July 2009 rating decision.  The Veteran appealed the denial to the Board by filing a June 2009 notice of disagreement.  

On October 19, 2009, VA received the Veteran's VA Form 21-8940.  He indicated that he last worked in 2005 and that he had been a self-employed general contractor.  This is the earliest communication to VA that the Veteran was unemployable due to service-connected disabilities.  That it was received while the claim of entitlement to higher ratings means that it was received while a claim for an increased rating was pending.  The Board finds that the proper date of claim in this therefore January 28, 2009; a finding consistent with Rice v. Shinseki.  

As January 28, 2009, is the date of claim with regard to entitlement to TDIU, and it is clear that the Veteran was unemployable due to service-connected disability prior to that date, the only question remaining as to the proper effective date for grant of TDIU is whether the evidence shows that the Veteran became unemployable due to service-connected disability within one year prior to January 28, 2009.  

In order to obtain an increased disability rating earlier than the date of the claim, the evidence must reflect that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of as much as one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held as follows:

Thus, consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim. 

In this case, the Veteran asserts that he was unable to work as of 2005.  Of record is the result of a Social Security Administration Data Inquiry that shows that the Veteran's disability onset date was in November 2006.  The Board thus finds that the Veteran was unable to secure and follow a substantially gainful occupation in November 2006.  As his claim was received more than one year after November 2006, § 5110(b)(2) does not operate to provide for an effective date for grant of TDIU prior to January 28, 2009.  

For the reasons stated above, the Board finds that an effective date of January 28, 2009, but no earlier, is warranted for the grant of TDIU.  To that extent the appeal is granted.  To the extent of an effective date earlier than January 28, 2009, for the grant of TDIU, the appeal is denied because the preponderance of evidence shows that the criteria for an effective date earlier than January 28, 2009, have not been met.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).  


ORDER

An effective date of January 28, 2009, but no earlier, is granted for the award of TDIU, subject to the statutes and regulations governing the payment of monetary benefits.  


REMAND

A remand is necessary to obtain outstanding evidence which appears to be pertinent to the claim of entitlement to a higher disability rating for hepatitis C.  

Of record is the result of a Social Security Administration Inquiry, printed in March 2010, showing that the Veteran was granted Social Security disability benefits with a disability onset date in November 2006.  The Veteran has testified that he is unemployable due to his hepatitis C and the evidence supports this testimony.  It thus appears that the Social Security Administration records are pertinent to his claim.  As the records are not associated with the claims file a remand is necessary to obtain the records.  

VA last provided a compensation and pension (C&P) examination as to the severity of disability due to hepatitis C in January 2010.  A new examination should be provided by VA in order to have a complete record as to the severity of disability due to hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain administrative and medical records associated with the Veteran's claim of entitlement to Social Security Administration disability benefits and associate the records with the claims file.  

2.  Ensure that the Veteran is scheduled for a C&P examination with regard to the severity of disability due to hepatitis C.  

3.  Then readjudicate the claim of entitlement to a higher disability rating for hepatitis C.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


